IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40478

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 577
                                                 )
       Plaintiff-Respondent,                     )      Filed: July 11, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ROGER LEE GIBBS,                                 )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years, with
       minimum periods of confinement of three years, for grand theft and possession of
       forged stolen notes, bank bills or checks, affirmed; order denying I.C.R. 35
       motion for reduction of sentences, affirmed.

       Jeffrey Brownson of Nevin, Benjamin, McKay & Bartlett LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Roger Lee Gibbs pled guilty to grand theft, I.C. §§ 18-2403(1), 18-2407(1)(b), and 18-
2409; and possession of forged stolen notes, bank bills or checks, I.C. § 18-3605. In exchange
for his guilty plea, additional charges and an allegation that Gibbs was a persistent violator were
dismissed. The district court sentenced Gibbs to concurrent unified terms of ten years, with
minimum periods of confinement of three years. Gibbs filed an I.C.R 35 motion, which the
district court denied. Gibbs appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Gibbs’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Gibbs’s judgment of conviction and sentences, and the district court’s order
denying Gibbs’s Rule 35 motion, are affirmed.




                                                     2